

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.8


SUMMARY OF COMPENSATION FOR
DIRECTORS AND NAMED EXECUTIVE OFFICERS
OF OHIO VALLEY BANC CORP.
Directors
All of the directors of Ohio Valley Banc Corp. (“Ohio Valley”) also serve as
directors of its subsidiary, The Ohio Valley Bank Company (the “Bank”).  The
directors of Ohio Valley are paid by the Bank for their services rendered as
directors of the Bank, not Ohio Valley.  Each director of the Bank who is not an
employee of Ohio Valley or any of its subsidiaries (a “Non-Employee Director”)
receives $550 per month for his or her services.  Each director of the Bank who
is an employee of Ohio Valley or any of its subsidiaries (an “Employee
Director”) receives $350 per month for his or her services.  In addition, each
director of the Bank receives an annual retainer of $14,700 paid in December of
each year for services to be rendered during the following year.


Each Non-Employee Director who is a member of the Executive Committee of the
Bank receives $2,000.00 per month for his or her services.  In addition, each
Non-Employee Director receives an annual retainer of $16,695 paid in December of
each year for services to be rendered during the following year.  This figure
was pro-rated for time served for new members.  Employee Directors receive no
additional compensation for serving on the Executive Committee.


The Bank maintains a life insurance policy for all directors with a death
benefit of two times annual director fees as part of the Bank’s group term life
insurance program.  The Bank also maintains a Director Retirement Plan for all
directors of the Bank and a Deferred Compensation Plan for all directors and
executive officers of the Bank.  These documents are filed as Exhibit 10.1,
Exhibit 10.3, Exhibit 10.6(a) and Exhibit 10.6(b), respectively, to Ohio
Valley’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008
(SEC File No. 0-20914).


Named Executive Officers
  The following sets forth the current salaries of the executive officers of
Ohio Valley named in the Summary Compensation Table in Ohio Valley’s proxy
statement (the “Named Executive Officers”):


Name
 
Current Salary
         
Jeffrey E. Smith
  $ 219,158            
Scott W. Shockey
    116,490            
Katrinka V. Hart
    147,720            
E. Richard Mahan
    148,121            
Larry E. Miller, II
    147,720  



 
Certain Named Executive Officers are entitled to participate in several benefit
arrangements, including the Ohio Valley Banc Corp. Bonus Program, the Ohio
Valley Bank Company Executive Group Life Split Dollar Plan, the Executive
Deferred Compensation Plan, and a supplemental  executive retirement plan
(currently only for Mr. Smith), as set forth in exhibits 10.1, 10.2, 10.3, 10.4,
10.5, 10.6(a), 10.6(b), 10.7(a), 10.7(b), 10.8 and 10.9 to Ohio Valley's Annual
Report on Form 10-K for the fiscal year ended December 31, 2008, SEC File No.
0-20914.  In addition, Named Executive Officers are entitled to participate in
various benefit plans available to all employees, including a Profit Sharing
Retirement Plan, a 401(k) plan, an employee stock ownership plan, group term
life insurance, health insurance, disability insurance and a flexible
compensation/cafeteria plan, all as described in Ohio Valley's proxy statement
for its 2009 annual meeting of shareholders.

 
 

--------------------------------------------------------------------------------

 
